Gilfillan, C. J.
I dissent, and especially from the proposition that in any case the contract of a minor is presumed to be fraudulent on the part of the other party to it. If two minors contract together, each may avoid the contract. Is that because each is-presumed to have fraudulently drawn the other into making it? If a contract be wholly executory w'hen the minor seeks to avoid it, wall any amount of proof that it is advantageous to him, and made in good faith and honesty on the part of the adult, prevent the minor avoiding it? If wholly executory when made, will the subsequent performance raise a presumption that it was fraudulent when made?
A minor’s contract, except for necessaries, is voidable by him only because he is, in law, incapable to bind himself. When he seeks to avoid a contract the question arises, on what conditions shall he do so? In such cases there are two considerations — First, to afford him full protection from the consequences of his own incapacity; Second, that being done, to prevent him making his legal incapacity a means to defraud others.
If the contract be wholly executory, both ends will be attained by allowing him to repudiate it, which will leave both parties as they were before it was made. But suppose it partly performed on both sides? He may undoubtedly avoid further performance. But if he takes the aggressive, and seeks to recover what he has-parted with in performance, what then? The authorities are *380.agreed that, if he have in specie what he received under it, he must restore it, as a condition of recovering what he parted with. The •disagreement in the authorities is in cases where he cannot restore the benefits he has received; where he has expended them, or they ■are of such a character that they cannot be restored. I am speaking only of contracts relating to the personalty.
Since the first argument of this cause, I have come to the conclusion that whether, when he cannot restore what he has received, he may recover what he has parted with, will depend on the character of the contract. If, from the subject-matter or terms of the contract, it is a wasting of his estate, so that to require him to restore what he has received will likewise waste his estate, it will not be required of him. But if the contract be, both in subject-matter and terms, a provident one, — advantageous to the minor, —the court, to prevent a fraud on the other party, unnecessary to his protection, will not permit him to recover what he has parted with without setting off against it what he has received.
Such is this case.
.(Opinion published 59 N. W. Rep. 992.)